                         UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                   3:20-cv-137



  ANITA MOSS, ON BEHALF OF HERSELF )
  AND OTHERS SIMILARLY SITUATED,   )
                                   )
                    Plaintiff      )
                                   )
  v.                               )                     DEFENDANTS’ MOTION FOR
                                   )                   EXTENSION OF TIME TO ANSWER
  SENIOR CARE CAROLINAS, PLLC,     )                     OR OTHERWISE RESPOND TO
  INNOVATIVE HEALTHCARE            )                      PLAINTIFF’S COMPLAINT
  MANAGEMENT, LLC and MELISSA      )
  LYNCH,                           )
                                   )
                   Defendants      )
                                   )

       NOW COMES the Defendants Senior Care Carolinas, PLLC, Innovative Healthcare

Management, LLC and Melissa Lynch, acting by and through their attorneys, Cranfill Sumner &

Hartzog, LLP, and respectfully shows unto the Court that these Defendants were served with the

Summons and Complaint on or about March 18, 2020; and that additional time is needed for

investigation and preparation of a response in the above case.

       Therefore, these Defendants respectfully move the Court for an additional twenty-one

(21) day extension of time, within which to serve answer or otherwise respond.

       This the 24th day of March, 2020.


                                             CRANFILL SUMNER & HARTZOG LLP


                                             BY:
                                              /s/ Ryan D. Bolick____________
                                       Ryan D. Bolick, NC Bar #26482
                                       Attorney for Defendants
                                       P.O. Box 30787
                                       Charlotte, NC 28230
                                       Telephone (704) 332-8300
                                       Facsimile (704) 332-9994
                                       rbolick@cshlaw.com
       Case 3:20-cv-00137-FDW-DCK Document 3 Filed 03/24/20 Page 1 of 2
                               CERTIFICATE OF SERVICE

        I hereby certify that on this date, I electronically filed the foregoing DEFENDANTS’
MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND TO
PLAINTIFF’S COMPLAINT with the Clerk of Court using the CM/ECF system which will send
notification of such filing to the attorney of record referenced below:

                                           L. Michelle Gessner
                                         GESSNERLAW, PLLC
                                        602 East Morehead Street
                                           Charlotte, NC 28202
                                    Email: michelle@mgessnerlaw.com


This the 24th day of March, 2020.


                                             CRANFILL SUMNER & HARTZOG LLP


                                             BY:          /s/ Ryan D. Bolick____________
                                                   Ryan D. Bolick, NC Bar #26482
                                                   Attorney for Defendants
                                                   P.O. Box 30787
                                                   Charlotte, NC 28230
                                                   Telephone (704) 332-8300
                                                   Facsimile (704) 332-9994
                                                   rbolick@cshlaw.com




4828-0450-5784, v. 1
       Case 3:20-cv-00137-FDW-DCK Document 3 Filed 03/24/20 Page 2 of 2
